750 N.W.2d 200 (2008)
BEAR LAKE TRADING CO., Plaintiff-Appellee,
v.
David L. ERICKS, Katherine A. Ericks, Peter Tanke, Mary Tanke, James E. Morris, Christina L. Morris, Michael Longo, Karen S. Longo, Joseph P. Sefcik, Ann J. Sefcik, James R. Johnson, Ruth A. Johnson, and Walloon Lake Fourth Street Dock Association, Defendants-Appellants, and
Genevieve Hunter, John R. Williams, Lavina S. Williams, Harold L. Karner, Joan A. Karner, Harry B. Nelson, George Stubbs, and Charlevoix County Board of Road Commissioners, Defendants, and
Melrose Township, and Charlevoix County Road Commission, Defendants-Appellees.
Docket No. 136163. COA No. 276725.
Supreme Court of Michigan.
June 23, 2008.
*201 On order of the Court, the application for leave to appeal the February 26, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.